ITEMID: 001-81318
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: CHERNYKH v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Vladimir Ivanovich Chernykh, is a Russian national, who was born in 1957 and lives in Salsk, the Rostov Region. The Russian Government were represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant lived with his wife and six-year-old son in the goldmining settlement “Leningradskiy” of Shmidtovskiy District of the Chukotskiy Autonomous Region (Chukotka), the region in the Extreme North of Russia.
In 1998 the Government decided to close down a number of industrial settlements in Chukotka, including “Leningradskiy”. On 2 February 1998 the Government issued the Decree No. 128 “On Social Protection of Residents of Goldmining Settlements to be Liquidated in the Chukotskiy Autonomous Region”. According to the conditions of the closure programme the inhabitants were entitled to replacement housing and compensation of removal expenses. In the alternative, they could apply for housing subsidies. The applicant was entitled to free shipment of up to 5,000 kg of his household possessions.
On 1 October 1998 the heating, electricity and water supply in part of “Leningradskiy” were cut off. At that time, the Administration of the Shmidtovskiy District offered the applicant to be relocated to the settlement Mys Shmidta, while the containers with the household belongings were to be shipped later by land after the seasonal winter trails were opened. The applicant refused to leave on the grounds that he could not leave the container with his household possessions behind for fear of looting. As an alternative, the applicant was offered to send his son to the boarding school in Mys Shmidta, should the applicant and his wife decide to wait in “Leningradskiy”, for the shipment, which the applicant also declined.
The applicant and his family stayed in “Leningradskiy” for another three months during which they had to stay at other people’s homes whose flats still had heating.
On 30 December 1998 the applicant and his family with their belongings were relocated to Mys Shmidta. According to the Government, the applicant’s family was given temporary dwelling at the address 16 Naberezhnaya Street, apt. 27. The applicant denies having stayed at these premises, but it appears that correspondence sent to this address reached him. His own letters of the relevant period indicated his address as 41/5 Naberezhnaya Street, Mys Shmidta.
Subsequently the applicant was offered to temporarily move with his family into a room in a former military hospital, because it allegedly had a better functioning heating system, but he refused because it would be necessary to share common sanitary facilities there.
On 8 January 1999 the Administration of the Shmidtovskiy District advised the applicant that his relocation allowance of 105,259.50 roubles (RUR) had been deposited at the cashier’s office of the municipal communal enterprise and that it would become payable upon his relocation. He was also advised that he could request an advance payment.
On 9 February 1999 the applicant filed an application for housing subsidies or a replacement dwelling in the central regions of the Russian Federation.
On 5 May 1999 the applicant was allotted a three-room flat in Salsk, a town in the Rostov Region, and he was due for relocation. However, due to an error it turned out that this flat was not available.
On 27 October 1999 the applicant was allocated a two-room flat in Mys Shmidta at the address 4 Shkolnaya Street, apt. 32.
On 17 April 2000 the applicant was allotted another three-room flat in Salsk and he accepted it. He and his family have been living there since.
On 19 March 1999 the applicant instituted proceedings against the Administration of the Shmidtovskiy District. He argued that he had been unlawfully deprived of his home and claimed replacement housing or housing subsidies, as well as non-pecuniary damages.
At the preparatory stage of proceedings the applicant requested the court to obtain a number of official documents for the case file. On 30 April 2000 the court ordered the applicant to provide certain evidence for the file by 1 June 2000. On 22 August 2000 the court sent the applicant a reminder thereof. On 9 November 2000 the applicant submitted his comments.
On 5 December 2000 the Shmidtovskiy District Court examined the case and dismissed the applicant’s claim having found that the applicant had already received the replacement housing. In so far as he claimed damages allegedly caused in the period before the housing was granted, the court found that the applicant had had temporary housing in Mys Shmidta and provided no details, such as dates when he was deprived of any housing at all, to substantiate his allegations.
The applicant did not attend the proceedings because he had already left for Salsk, and the judgment was posted to him on 8 December 2000. However in 2002 he claimed that he had not received it and applied to the court for a leave to appeal out of time.
On 18 November 2002 the Regional Court of Chukotka granted the applicant’s request and accepted his appeal for examination.
On 13 March 2003 the Regional Court of Chukotka examined the appeal and upheld it. It remitted the case for a fresh examination before the court of first instance.
On 31 March 2003 the Shmidtovskiy District Court ruled to prepare the case for examination and required the applicant to provide certain documents for the file. Pending his reply the case was not scheduled for a hearing. In December 2004 the court concluded that the applicant had failed to submit the required information and fixed a hearing for 13 January 2005.
On the latter date the court examined the case and rejected the applicant’s claims. On the point concerning the non-pecuniary damage allegedly caused to the applicant by the late provision of housing, the court found the applicant’s submissions unsubstantiated, in particular in view of his failure to indicate the periods when he was deprived of temporary housing.
The parties submitted no information as to whether an appeal was lodged against this judgment.
On 28 January 1999 the applicant instituted proceedings against his former employer for recovery of his salary and damages caused by delays in its payment. On 12 February and 9 March 1999 the applicant amended his claims.
On 22 April 1999 the Shmidtovskiy District Court granted the applicant’s claims in part. The applicant appealed.
On 15 July 1999 the Regional Court of Chukotka reversed the first instance judgment and remitted the case for a rehearing.
On 21 September 1999 the Shmidtovskiy District Court granted the applicant’s claims in part. The judgment was executed on 28 November 1999.
On 27 December 1999 the applicant instituted proceedings for damages against a financial authority of the village Mys Shmidta (администрация расчетно-кассового центра поселка Мыс Шмидта) claiming that there had been a delay of payments for which they were responsible.
On 24 March 2000 the Shmidtovskiy District Court examined the applicant’s claims and granted them in part. The applicant lodged an appeal, however the proceedings were stayed until the applicant paid the court fees on 30 January 2001.
On 29 March 2001 the applicant’s appeal was examined and upheld. The court remitted it for a fresh examination by the first instance court.
On 24 April 2001 the District court required the applicant to provide certain information by 1 July 2001. The applicant made the necessary submissions and amended his claims on 18 July 2001. He accepted to substitute the Central Bank for the original defendant. The defendant’s observations were submitted on 13 September 2001. Then the hearing could not be scheduled, first, because for five months the court building was closed due to the heating problems in the town, then because the judge was on a five months’ leave and afterwards the court had to deal with the accrued backlog of cases.
A hearing was fixed for 27 November 2002, but the defendant requested an adjournment until February 2003.
On 21 February 2003 the Shmidtovskiy District Court examined the applicant’s claims and rejected them. The applicant appealed, but the proceedings were stayed until the applicant paid the court fees. The applicant failed to do so, and on 8 August 2003 the court ruled to discontinue the appeal proceedings.
On 28 January 1999 a judge of the Shmidtovskiy District Court ordered the applicant’s former employer, a municipal enterprise providing public utilities, to pay him salary arrears in the amount of RUR 11,203.79. The order was executed on 12 July 1999.
On 23 August 1999 the applicant instituted proceedings against the bailiffs for damages caused by their failure to enforce the order in due time. The first instance court’s judgment was delivered on 27 December 2001. The applicant was sent a copy of this judgment by post, but in 2003 he claimed that he had not received it. Upon his request of 7 July 2003, the court granted him leave to lodge an appeal out of time.
On 22 January 2004 the Regional Court of Chukotka examined the appeal and reversed the first instance judgment. The case was remitted for a fresh examination by the first instance court.
On 16 July 2004 the court required the defendant to submit additional comments. The case was then scheduled for 12 January 2005.
On the latter date the Shmidtovskiy District Court examined the case and rejected the applicant’s claims. The parties submitted no information as to whether an appeal was lodged against this judgment.
On 2 December 2001 the applicant instituted proceedings against the bailiffs for damages allegedly caused by their failure to enforce the judgment of 21 September 1999 in due time. On 7 December 2001 the court declined jurisdiction over the case, but upon the applicant’s appeal, on 25 April 2002 the Shmidtovskiy District Court accepted the case for examination. On 18 July 2002 the court required the applicant to submit additional observations and evidence. On 18 September and 2 October 2002 the court reiterated the request and invited the applicant to substitute the defendant.
The hearing was scheduled for 6 November 2002 but it was adjourned until 25 November 2002 because the defendant could not attend and due to the applicant’s filing additional submissions. On the latter date the court adjourned the hearing on the ground that there had been no confirmation of the applicant’s notification of the new date of the hearing.
On 27 January 2003 the Shmidtovskiy District Court examined the case and rejected the applicant’s claims.
On 8 April 2003 the applicant lodged an appeal, but the proceedings were stayed until the applicant filed a request for leave to appeal out of time. The applicant’s request reached the court on 29 July 2003 and was granted on 4 August 2003.
On 3 November 2003 the Regional Court of Chukotka began the examination of the appeal. However it held to remit the case to the district court for an additional judgment concerning the court fees. The additional judgment was delivered by the Shmidtovskiy District Court on 27 March 2004.
On 11 May 2004 the applicant filed an appeal against the additional judgment of 27 March 2004, which was stayed because the applicant lodged his appeal out of time and did not request leave for appeal out of time. On 18 June 2004 the applicant made such a request, and on 21 July 2004 the court granted it and accepted the appeal for examination.
On 21 October 2004 the Regional Court of Chukotka upheld the additional judgment of 27 March 2004.
